Citation Nr: 0211300	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  94-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for postoperative residuals 
of healed fracture of the right clavicle with post-traumatic 
arthritis of the acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant served on active duty from August 1941 to 
October 1945.  

This case has returned to the Board of Veterans' Appeals 
(Board) from remands in June 1999 and July 2000.  This appeal 
is from an April 1993 decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
presented to reopen a claim of service connection for a right 
shoulder disorder.  In March 1997, the Board affirmed the 
RO's decision that new and material evidence had not been 
presented to reopen the claim.  The appellant filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 1998, the Court vacated the Board's 
March 1997 decision and remanded the matter to the Board for 
further proceedings consistent with the Order of the Court to 
include consideration of the holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In June 1999, the Board 
determined that, under Hodge, new and material evidence had 
been submitted to reopen the appellant's claim.  The case was 
remanded to the RO for additional development and de novo 
readjudication of the claim.  In July 2000, the Board again 
remanded the case for specific development.


FINDINGS OF FACT

1.  The veteran sustained right shoulder injuries prior to 
service; on service entrance examination there was right 
shoulder deformity, but the veteran was fit for duty.  

2.  During service the veteran apparently sustained further 
right shoulder injuries, resulting in increased right 
shoulder disability. 





CONCLUSION OF LAW

The veteran's preexisting residuals of a right shoulder 
injury were aggravated in service, and service connection for 
right shoulder disability characterized as postoperative 
residuals of a healed fracture of the right clavicle with 
post-traumatic arthritis of the acromioclavicular joint is 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), which is now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Regulations implementing the 
VCAA have now been published.  66 Fed. Reg. 45,620 (Aug.29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.236(a).  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits.  The file contains 
available records from the veteran's period of service which 
were not destroyed by fire, evidence of the veteran's initial 
claim for service connection in 1945, records of postservice 
treatment, a transcript of his hearing, the report of VA and 
private orthopedic examinations in 1999, and a letter from an 
individual who had served with the veteran in WWII.  Pursuant 
to the July 2000 remand, VA attempted (without success) to 
obtain the statement from another specified individual who 
served with the veteran.  There is no indication that there 
is any pertinent record outstanding. 

In addition, the veteran was provided copies of decisions 
explaining why the claim for service connection was initially 
denied and eventually reopened.  Furthermore, through the 
August 1993 statement of the case (SOC), various 
correspondence from VA, subsequent supplemental statements of 
the case (SSOC), and the October 1998 and June 1999 Board 
remands, the appellant has been advised of the laws and 
regulations regarding service connection.  These 
communications clearly explained his rights and 
responsibilities and advised him what evidence is of record 
and what type of evidence could substantiate his claim.  
Moreover, these records identify and explain the respective 
responsibility of VA and the veteran to provide evidence. 

It is not prejudicial to the appellant for the Board to 
address the claim based on the current record, particularly 
in light of the determination below.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Factual Background and Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a).

A pre-existing injury or disease will be considered to have 
been aggravated during active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran currently has a diagnosis of a healed fracture of 
the right clavicle with post-traumatic arthritis of the 
acromioclavicular joint.  He contends that this current 
disability is due to an inservice injury that aggravated a 
preservice fracture of the clavicle and necessitated multiple 
inservice operations.

The Board has reviewed the veteran's available service 
medical records noting that the scant few on file appear to 
be his only records which survived the fire at the National 
Personnel Records Center in July 1973.  Among these are 
records which reveal that he injured his right shoulder in a 
motorcycle accident prior to service.  He sustained a 
fracture of the right clavicle with non-union at the junction 
of the middle and distal thirds.  On entrance examination in 
August 1941, it was noted that he had marked deformity of the 
right clavicle.  However, no loss of right shoulder function 
was identified, and he was found fit for service.  Service 
medical records also show that years later, in 1944 and 1945, 
the veteran underwent three surgical procedures for a 
fracture of the right clavicle with non-union.  While there 
was no indication that the shoulder was re-injured in 
service, the Board notes that on the veteran's October 1945 
examination at separation a significant injury was identified 
as "shoulder broken, operation Feb. 1944," and it was 
reported that this injury resulted in a present defect that 
existed prior to service, but was aggravated by military 
service. 

The veteran testified at a personal hearing in January 1994 
that his right shoulder was re-injured during service when he 
was attacked by inebriated soldiers following a party, that 
this assault caused a new fracture which necessitated 
multiple inservice operations, and that it resulted in 
aggravation of his preservice condition. 

In a February 1999 statement, a private physician indicated 
that the veteran had osteoarthritic changes at the right 
acromioclavicular joint and complaints of ongoing pain and 
discomfort in the right distal clavicle.  The physician noted 
the veteran's history of a fractured clavicle in 1939 and his 
reported re-injury of the shoulder in service with three 
subsequent surgical procedures prior to discharge.  When 
asked to provide an opinion to the effect that the veteran's 
current shoulder condition was due to the assault in service, 
the physician opined that "[m]ore likely than not, the 
[veteran's] ongoing pain and discomfort may be related to his 
injury in the service."  However, he acknowledged that he had 
none of the veteran's old medical records for review in 
conjunction with the opinion. 

On VA examination in August 1999, the diagnosis was healed 
fracture of the right clavicle with post-traumatic arthritis 
of the acromioclavicular joint.  The VA examiner found that 
that according to the veteran's history of pre-existing 
healed fracture prior to military service and subsequent re-
fracture during military service, his injury was aggravated 
if the inservice injury is documented.

In an attempt to verify the veteran's account of the 
inservice assault and injury, the Board remanded the case in 
July 2000 with specific instructions for the RO to seek a 
statement from an identified individual with whom the veteran 
had served during WWII, who was in a position to verify that 
event.  While no response was returned by this individual to 
a VA request for a statement, the veteran did elicit from 
another individual with whom he served, a letter that 
substantially supports his assertions.  In this June 2001 
letter, the veteran's fellow soldier recalls an incident that 
put the veteran in the hospital during service, that he 
visited the veteran in the hospital at that time, and that 
while he was not at the party where the assault occurred, he 
knew of the incident from talking to the veteran in the 
hospital in 1944 and from others who were actually present at 
that party.  

The Board notes that this is a case in which service medical 
records were either lost or destroyed by fire at the National 
Personnel Records Center.  In such cases, greater 
consideration must be given to secondary sources of 
information, particularly if they are consistent with 
evidence which is of record.  Here, the veteran himself and 
the statement from his friend are secondary sources of 
information.  They support a finding that the veteran 
sustained an inservice injury to the right shoulder.  That 
information is consistent with, and corroborated by, 
contemporaneous service medical records documenting that the 
veteran was fit for duty on service entrance, but required 
treatment for the shoulder, including multiple surgeries, 
during service.  Additionally, according to the separation 
examination report the veteran left service with a defect 
from a broken right shoulder that existed prior to service 
but was aggravated by service.  

While the evidence is clear, and it is not in dispute, that 
the veteran had a right shoulder injury prior to service, 
there is also more than adequate evidentiary support for his 
contention that he suffered further right shoulder injury, 
resulting in increased right shoulder disability during 
service.  The fact that he was fit for duty on service 
entrance, the fact that he has submitted lay evidence 
attesting to his injury in service, and the fact that he 
required surgical intervention after years of active duty are 
all consistent with his contentions.  There is competent 
(medical) evidence attributing current right shoulder 
disability to an injury in service (if such were shown).  All 
the elements needed to establish service connection based on 
aggravation are met. 


ORDER

Service connection for postoperative residuals of healed 
fracture of the right clavicle with post-traumatic arthritis 
of the acromioclavicular joint is granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

